Name: Commission Regulation (EEC) No 2425/91 of 8 August 1991 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 9. 8 . 91 Official Journal of the European Communities No L 221 /27 COMMISSION REGULATION (EEC) No 2425/91 of 8 August 1991 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups Whereas a check has shown that the Annex to Regulation (EEC) No 2385/91 is not identical to that put before the Management Committee concerned for opinion ; whereas therefore it is necessary to correct the said Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the commun organization of the market in sheepmeat and goatmeat ( l ), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat produ ­ cers (3), and in particular Articles 1 and 2 (4) thereof, Whereas Commission Regulation (EEC) No 2385/91 of 6 August 1991 establishes detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups ; HAS ADOPTED THIS REGULATION : Article 1 In point IV of the Annex to Regulation (EEC) No 2385/91 , the references to 'Saarland' and 'Sachsen-Anhalt' are hereby deleted. Article 2 This Regulation shall enter into force on 9 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 41 . 0 OJ No L 337, 4. 12. 1990, p. 7.